                        IN THE LINITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

LINITED STATES OF AMERICA                          $
                                                   $
  Plaintiff,                                       $
                                                   s
                                                   $                 2:19-CR-72-2,-BR-2
                                                   $
RAUL IVAN BUSTOS NLiNEZ                            $
                                                   $
  Defendant.                                       $


                ORDER ADOPTING REPORT AND RECOMMENDATION
                        CONCERNING PLEA OF GUILTY

         On March 73, 2020, the United States Magistrate Judge issued a Report and
 Recommendation Concerning Plea          of Guilty ("Report and   Recommendation")    in the   above

 referenced cause. Defendant Raul Ivan Bustos Nunez filed no objections to the Report and

 Recommendation within the fourteen-day period set forth in 28 U.S.C. $ 636(bXl). The Court

 independently examined all relevant matters of record in the above referenced cause-including

 the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement     Supplement-

 and thereby determined that the Report and Recommendation is correct. Therefore, the Report and

 Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

 hereby FINDS that the guilty plea of Defendant Raul Ivan Bustos Nunez was knowingly and

 voluntarily entered; ACCEPTS the guilty plea of Defendant Raul Ivan Bustos Nunez;                and


 ADJUDGES Defendant Raul Ivan Bustos Nunez guilty               of Count One of the    Superseding

 Information in violation of   l8   U.S.C. $ 371. Sentence   will be imposed in accordance with   the

 Court's sentencing scheduling order.


         So ORDERED, March          70 ,zozo.


                                                       MA            J.   KA
                                                                           MARYK
                                                                  STATES DISTRICT JUDGE
